BY THE COURT.
The declaration in this case consists of two eouhts: to which there was a general demurrer. This being overruled, judgment was rendered for the plaintiff for seventy-five dollars and costs, without the intervention of a jury. It is assigned for error, in the first place, that the demurrer should have been sustained. If either count of the declaration were good, the demurrer was properly overruled. Although neither of these counts seems drawn up with much professional accuracy, and although the first is peculiarly defective, the second .appears sufficient in substance to sustain the judgment already rendered.
The other error assigned is, that judgment was rendered on the demurrer without empannelling a jury to assess the damages. There certainly seems no necessity for the intervention of a jury where the plaintiff is entitled to recover a fixed amount, or one which may be ascertained by arithmetical computation.
This case seems to stand in such a predicament. The whole burden of the declaration is a claim of seventy-five dollars, to which, by the result of the proceedings, the plaintiff has become actually entitled.
The judgment below will therefore be affirmed.